Exhibit 10.42

LOCAL INSIGHT MEDIA HOLDINGS, INC.

SENIOR EXECUTIVE INCENTIVE BONUS PLAN

(Amended and Restated as of December 31, 2008)

 

1. Purpose

This Senior Executive Incentive Bonus Plan (the “Incentive Plan”) is intended to
provide an incentive for exceptional performance, and to motivate eligible
executives of Local Insight Media Holdings, Inc. and its subsidiaries
(collectively, the “Company”) to achieve superior business results, to further
align their goals and interests to those of the Company and its owners, and to
enable the Company to attract and retain highly qualified executives. The
Incentive Plan is for the benefit of Covered Executives (as defined below).

 

2. Covered Executives

From time to time, the Bonus Committee (as described below) may select certain
key executives (“Covered Executives”) to be eligible to receive bonuses
hereunder.

 

3. The Bonus Committee

The Bonus Committee shall be appointed by the Board of Directors of the Company
(the “Board”), and shall consist of at least two members of the Board.
Initially, the Compensation Committee of the Board shall constitute the Bonus
Committee. The Bonus Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan. The Bonus Committee’s
interpretations of the terms and provisions of the Incentive Plan shall be final
and conclusive.

 

4. Bonus Determinations

A Covered Executive may receive a bonus payment under the Incentive Plan based
upon the attainment of performance objectives (the “Performance Goals”)
established by the Bonus Committee, which may relate to the Company’s
operations, financial performance and business development activities, or such
other measures at the Committee may in its discretion establish, including,
without limitation: (i) net earnings (either before or after interest, taxes,
depreciation and amortization); (ii) sales or revenue; (iii) net income (either
before or after taxes; and (iv) cash flow (including operating cash flow and
free cash flow), any of which may be measured either in absolute terms or as
compared to any incremental increase or as compared to results of a peer group.

Any bonuses paid to Covered Executives under the Incentive Plan shall be based
upon objectively determinable bonus formulas that tie such bonuses to one or
more performance objectives relating to the Performance Goals. Bonus formulas
for Covered Executives shall be adopted in each performance period by the Bonus
Committee. No bonuses shall be paid to Covered Executives unless and until the
Bonus Committee makes a certification with respect to the attainment of the
performance objectives.



--------------------------------------------------------------------------------

The payment of a bonus to a Covered Executive with respect to a performance
period shall be conditioned upon the Covered Executive’s employment by the
Company on the last day of the performance period; provided, however, that the
Bonus Committee may in its sole discretion make exceptions to this requirement,
including in the case of a Covered Executive’s retirement, death or disability.

 

5. Payment of Bonuses

All annual bonuses payable under the Incentive Plan shall be paid in a lump sum,
on a date determined by the Bonus Committee during the period commencing
January 1 and ending April 30 of the calendar year immediately following the
calendar year to which the applicable bonus relates.

 

6. Amendment and Termination

The Company reserves the right to amend or terminate the Incentive Plan at any
time in its sole discretion.

 

2